         Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 1 of 42



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 WATSON GRINDING &                                §              CASE NO. 20-30967
 MANUFACTURING CO.,                               §
                                                  §              (Chapter 11)
       Debtor.                                    §


 CYPRESS TEXAS INSURANCE                          §
 COMPANY A/S/O LEONARDO                           §
 FORTUNO, MARIBEL                                 §
 HERNANDEZ MEDELLIN, LUIS                         §
 MELENDEZ, AND MERLIN                             §
 RAMOS,                                           §
                                                  §               ADVERSARY NO. _________
          Plaintiffs,                             §
                                                  §
 vs.                                              §
                                                  §
 WATSON VALVE SERVICES, INC.,                     §
 WATSON GRINDING AND                              §
 MANUFACTURING CO.,                               §
 MATHESON TRI-GAS, INC.,                          §
 WESTERN INTERNATIONAL GAS                        §
 & CYLINDERS, INC., KMHJ, LTD.,                   §
 AND KMHJ MANAGEMENT                              §
 COMPANY, LLC,                                    §
                                                  §
          Defendants.                             §

                                     NOTICE OF REMOVAL

         Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”), files this Notice of Removal of the state court action Cypress Texas

Insurance Company a/s/o Leonardo Fortuno, Maribel Hernandez Medellin, Luis Melendez, and Merlin Ramos vs.

Watson Valve Services, Inc., Watson Grinding and Manufacturing Co., Matheson Tri-Gas, Inc., Western

International Gas & Cylinders, Inc., KMHJ, Ltd., and KMHJ Management Company, LLC, Cause No. 2020-

40426, pending in the 333rd Judicial District Court of Harris County, Texas (the “State Court Action”).

                                                      1
        Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 2 of 42



                          I.        Procedural Background and Nature of Suit

        1.      On July 8, 2020, Cypress Texas Insurance Company a/s/o Leonardo Fortuno, Maribel

Hernandez Medellin, Luis Melendez, and Merlin Ramos (collectively, the “Plaintiffs”) filed an Original

Petition (the “Original Petition”) against Watson Valve Services, Inc., Watson Grinding and

Manufacturing Co., Matheson Tri-Gas, Inc., Western International Gas & Cylinders, Inc., KMHJ,

Ltd., and KMHJ Management Company, LLC (collectively, the “Defendants”). In their Original

Petition, the Plaintiffs asserts claims of negligence against the Defendants.

        2.      On July 8, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc.’s Crossclaims Against Watson Grinding and Manufacturing Co. and Watson Valve Services, Inc.

was filed.

        3.      On July 17, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC filed their

Original Answer.

        4.      On July 27, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc. filed their Original Answer.

        5.      On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                        II.     Basis for Removal

        6.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.




                                                     2
          Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 3 of 42




          7.    The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

          8.    Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

          9.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          10.   This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          11.   The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.




                                                    3
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 4 of 42




       12.       Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.   Core or Non-Core Bankruptcy Jurisdiction

       13.       This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

       14.       Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

       15.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 333rd Judicial District Court of Harris

County, Texas.

       16.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:



 Groelle & Salmon, P.A.                               McCoy Leavitt Laskey LLC
 Robert G. May, III                                   John V. McCoy
 1715 N. Westshore Blvd., Suite 320                   Michael I. Ramirez
 Tampa, Florida 33607                                 N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.



                                                  4
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 5 of 42




                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.


                                    V.      Process and Pleadings

       17.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       18.     In the State Court Action, citations of service were issued on July 17, 2020. No

citations of service have been returned.

       19.     In accordance with Bankruptcy Rule 9027(c), the Trustee will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  5
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 6 of 42




Dated: July 29, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           4119 Montrose Blvd, Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                           SPECIAL COUNSEL FOR JANET S.
                                           NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                           ESTATE OF WATSON GRINDING &
                                           MANUFACTURING CO.

                                                  AND

                                           HUGHESWATTERSASKANASE, LLP

                                           By: /s/ Wayne Kitchens
                                           Wayne Kitchens
                                           Texas Bar No. 11541110
                                           Heather McIntyre
                                           Texas State Bar No. 24041076
                                           Total Plaza
                                           1201 Louisiana, 28th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 759-0818
                                           Facsimile: (713) 759-6834
                                           wkitchens@hwa.com
                                           hmcintyre@hwa.com

                                           COUNSEL FOR JANET S. NORTHRUP,
                                           CHAPTER 11 TRUSTEE OF THE ESTATE OF
                                           WATSON GRINDING & MANUFACTURING
                                           CO.




                                       6
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 7 of 42



                                           AND

                                    McCOY LEAVITT LASKEY LLC

                                    By: /s/ Michael I. Ramirez
                                    Michael I. Ramirez
                                    Texas Bar No. 24008604
                                    20726 Stone Oak Parkway, Suite 116
                                    San Antonio, TX 78258
                                    Telephone (210) 446-2828
                                    Fax (262) 522-7020
                                    mramirez@mlllaw.com

                                    COUNSEL FOR WATSON GRINDING &
                                    MANUFACTURING CO.




                                7
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 8 of 42



                                      CERTIFICATE OF SERVICE

       I certify that on July 29, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on a date to be supplemented to the following:

 Groelle & Salmon, P.A.                               McCoy Leavitt Laskey LLC
 Robert G. May, III                                   John V. McCoy
 1715 N. Westshore Blvd., Suite 320                   Michael I. Ramirez
 Tampa, Florida 33607                                 N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188

 ATTORNEYS FOR PLAINTIFFS                             ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  8
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 9 of 42




                          EXHIBIT A
                    Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 10 of 42
                                           Harris County Docket Sheet


2020-40426
COURT: 333rd
FILED DATE: 7/8/2020
CASE TYPE: Other Injury or Damage

                          CYPRESS TEXAS INSURANCE COMPANY (A/S/O
                                    LEONARDO FORTUNO
                                          Attorney: MAY, ROBERT G

                                                    vs.
                                     WATSON VALVE SERVICES INC


                                            Docket Sheet Entries
             Date          Comment




2020-40426                                                                               Page 1 of 1

333                                                                            7/29/2020 10:46:48 AM
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 11 of 42

               2020-40426 / Court: 333
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 12 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 13 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 14 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 15 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 16 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 17 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 18 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 19 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 20 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 21 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 22 of 42

               2020-40426 / Court: 333
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 23 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 24 of 42
Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 25 of 42
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 26 of 42                                 7/8/2020 5:29 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 44367443
                                                                                                           By: Marcella Hill
                                                                                                  Filed: 7/8/2020 5:29 PM

                                    CAUSE NO. 2020-40426

CYPRESS TEXAS INSURANCE                            §         IN THE DISTRICT COURT OF
COMPANY a/s/o LEONARDO FORTUNO,                    §
MARIBEL HERNANDEZ MEDELLIN,                        §
LUIS MELENDEZ and MERLIN RAMOS                     §
                                                   §
               Plaintiffs,                         §
                                                   §
vs.                                                §
                                                   §
WATSON VALVE SERVICES, INC.,                       §             HARRIS COUNTY, TEXAS
WATSON GRINDING AND                                §
MANUFACTURING CO., MATHESON                        §
TRI-GAS, INC., WESTERN                             §
INTERNATIONAL GAS & CYLINDERS,                     §
INC., KMHJ, LTD., and KMHJ                         §
MANAGEMENT COMPANY, LLC                            §
                                                   §
               Defendants.                         §
                                                   §            333rd JUDICIAL DISTRICT

_____________________________________________________________________________

  WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-
        GAS, INC.’S CROSSCLAIMS AGAINST WATSON GRINDING AND
         MANUFACTURING CO. AND WATSON VALVE SERVICES, INC.
______________________________________________________________________________

       Defendants / Cross-Claimants, Western International Gas & Cylinders, Inc. (“Western”)

and Matheson Tri-Gas, Inc. (“Matheson” and collectively with Western the “Cross-Claimants”),

hereby file their Crossclaims against Watson Grinding and Manufacturing Co. (“Watson

Grinding”) and Watson Valve Services, Inc. (“Watson Valve”, and collectively with Watson

Grinding, the “Crossclaim Defendants”) as follows:

                             I.      FACTUAL BACKGROUND

       1.      This litigation arises out of a fire and explosion that occurred in the early-morning

on Friday, January 24, 2020 at the Watson Grinding and Watson Valve facilities (collectively,



WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 1
ACTIVE 51351262v1
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 27 of 42




the “Watson Facilities”) located in Houston, Texas. The cause of the fire and explosion is

currently unknown.

        2.      Matheson, through its wholly owned subsidiary, Western, supplied polymer grade

propylene to Watson Grinding.

        3.      Plaintiffs’ claims against Matheson and Western arise from and relate to the

January 24 fire and explosion that occurred at the Watson Facilities.

        4.      Pursuant to Texas statutory and common law, as well as a June 22, 2017 Product

Supply Agreement between Matheson and Watson Grinding, Cross-Claimants are entitled to

comparative liability, contribution, defense, and indemnity from Watson Grinding and Watson

Valve as set forth below.

                                       II.      CROSSCLAIMS

    A. Comparative Liability and Contribution

        5.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

contribution from Watson Grinding pursuant to Chapter 33 of the Texas Civil Practice &

Remedies Code, or as otherwise permitted by Texas statutory and common law, for any

percentage of liability assigned to Cross-Claimants.

        6.      The explosion and fire that is the basis for Plaintiffs’ claims in this litigation

occurred at the Watson Facilities. Watson Grinding is or may be liable to Cross-Claimants or

Plaintiffs for all or part of Plaintiffs’ claims.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 2
ACTIVE 51351262v1
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 28 of 42




        7.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

contribution from Watson Valve pursuant to Chapter 33 of the Texas Civil Practice & Remedies

Code, or as otherwise permitted by Texas statutory and common law, for any percentage of

liability assigned to Cross-Claimants.

        8.      The explosion and fire that is the basis for Plaintiffs’ claims in this litigation

occurred at the Watson Facilities. Watson Valve is or may be liable to Cross-Claimants or

Plaintiffs for all or part of Plaintiffs’ claims.

    B. Indemnity

        9.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

indemnity, and to be held harmless by and from Watson Grinding pursuant to the June 22, 2017

Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

        10.     Cross-Claimants deny any and all liability in this litigation and deny Plaintiffs’

allegations. To the degree Cross-Claimants are found liable to Plaintiffs or others for damages

caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

indemnity, and to be held harmless by and from Watson Valve pursuant to the June 22, 2017

Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 3
ACTIVE 51351262v1
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 29 of 42




                                        III.   PRAYER

       WHEREFORE, PREMISES CONSIDERED, Cross-Claimants Matheson and Western

pray that: (1) Watson Grinding’s negligence or comparative fault be submitted to the trier of fact

for consideration for contribution, (2) Watson Valve’s negligence or comparative fault be

submitted to the trier of fact for consideration for contribution, (3) Watson Grinding be held to

defend and indemnify Cross-Claimants for any liability caused by Watson Grinding, (4) Watson

Valve be held to defend and indemnify Cross-Claimants for any liability caused by Watson

Valve and (5) for such other and further relief to which Cross-Claimants may be justly entitled.



                            [Remainder of the Page Intentionally Left Blank]




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 4
ACTIVE 51351262v1
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 30 of 42




Date: July 8, 2020
                                                 Respectfully submitted,

                                                 Mary-Olga Lovett
                                                  State Bar No. 00789289
                                                   lovettm@gtlaw.com
                                                 Karl D. Burrer
                                                  State Bar No. 24043584
                                                   burrerk@gtlaw.com
                                                 GREENBERG TRAURIG, LLP
                                                 1000 Louisiana, Suite 1700
                                                 Houston, TX 77002
                                                 Telephone: 713-374-3500
                                                 Facsimile: 713-374-3505

                                                 /s/ Christopher M. LaVigne
                                                 Christopher M. LaVigne
                                                   State Bar No. 24026984
                                                   lavignec@gtlaw.com
                                                 Daniel P. Elms
                                                   State Bar No. 24002049
                                                   elmsd@gtlaw.com
                                                 Samuel G. Davison
                                                   State Bar No. 24084280
                                                   davisons@gtlaw.com
                                                 Sarah-Michelle Stearns
                                                   State Bar No. 24099029
                                                   stearnssa@gtlaw.com
                                                 GREENBERG TRAURIG LLP
                                                 2200 Ross Avenue, Suite 5200
                                                 Dallas, Texas 75201
                                                 Telephone: 214-665-3600
                                                 Facsimile: 214-665-3601

                                                 Attorneys for Western International Gas &
                                                 Cylinders, Inc. and Matheson Tri-Gas, Inc.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 5
ACTIVE 51351262v1
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 31 of 42




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
parties on July 8, 2020 via the Court’s emailing system to all counsel of record.


                                                     /s/ Christopher M. LaVigne
                                                     Christopher M. LaVigne




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 6
ACTIVE 51351262v1
                      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 32 of 42              7/16/2020 2:17 PM
                                      CIVIL PROCESS REQUEST FORM           Marilyn Burgess - District Clerk Harris County
                                                                                                                                      Envelope No. 44582584
                                                                                                                                               By: Marcella Hill
                         FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING                                         Filed: 7/16/2020 2:17 PM
                        FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER:202040426 __________________CURRENT COURT: ____________________________________________

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):                                      Original Petition & Request for Disclosure _________
FILE DATE OF MOTION:                                                                 07/16/2020_____________________________________________
                                                                                        Month/        Day/     Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.   NAME: WATSON GRINDING AND MANUFACTURING CO. _________________________________________________
     ADDRESS: John M. Watson located at 4525 Gessner Road, Houston, Texas 77041 _________________________
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): CITATION _________________________________
     SERVICE BY (check one):
           ATTORNEY PICK-UP                            CONSTABLE
        XX CIVIL PROCESS SERVER - Authorized Person to Pick-up: Investigative Services of Tampa Phone: 813-964-9159
           MAIL                                        CERTIFIED MAIL
           PUBLICATION:
            Type of Publication:    COURTHOUSE DOOR, or
                                    NEWSPAPER OF YOUR CHOICE: ______________________________________
           OTHER, explain ________________________________________________________________________________

                                                              ATTENTION: Effective June1, 2010

     For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
  Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                 for mail back. Thanks you,

**********************************************************************************************************

2.   NAME: WATSON VALVE SERVICES, INC. ________________________________________________________________
     ADDRESS: John M. Watson located at 4525 Gessner Road, Houston, Texas 77041 _________________________
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): CITATION _________________________________
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                                             CONSTABLE
           XX CIVIL PROCESS SERVER - Authorized Person to Pick-up: Investigative Services of Tampa Phone: 813-964-9159
                 MAIL                                    _________________________________________________ CERTIFIED MAIL
                 PUBLICATION:
                  Type of Publication:    COURTHOUSE DOOR, or
                                          NEWSPAPER OF YOUR CHOICE: ______________________________________
                 OTHER, explain ________________________________________________________________________________
                                            ATTENTION: Effective June1, 2010

     For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
  Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                 for mail back. Thanks you,

**********************************************************************************************************

3.   NAME: KMHJ, LTD. ____________________________________________________________________________________
     ADDRESS: KMHJ Management Company, LLC located at 1400 McKinney Street, #1212, Houston, Texas 77010

                                                                                  Page 1 of 2
S:\FormsLib\Civil Bureau\Civ Fam Intake & Customer Svc\Civintake\Civil Process Request Form                                                  Rev. 5/7/10
                      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 33 of 42
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): CITATION _________________________________
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                                             CONSTABLE
           XX CIVIL PROCESS SERVER - Authorized Person to Pick-up: Investigative Services of Tampa Phone: 813-964-9159
                 MAIL                                                                   CERTIFIED MAIL
                 PUBLICATION:
                  Type of Publication:    COURTHOUSE DOOR, or
                                          NEWSPAPER OF YOUR CHOICE: ______________________________________
                 OTHER, explain ________________________________________________________________________________
                                            ATTENTION: Effective June1, 2010

     For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
  Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                 for mail back. Thanks you,

**********************************************************************************************************

4.   NAME: KMHJ MANAGEMENT COMPANY, LLC ___________________________________________________________
     ADDRESS: Kelly Watson located at 1400 McKinney Street, #1212, Houston, Texas 77010 ___________________
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): CITATION _________________________________
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                                             CONSTABLE
           XX CIVIL PROCESS SERVER - Authorized Person to Pick-up: Investigative Services of Tampa Phone: 813-964-9159
                 MAIL                                                                   CERTIFIED MAIL
                 PUBLICATION:
                  Type of Publication:    COURTHOUSE DOOR, or
                                          NEWSPAPER OF YOUR CHOICE: ______________________________________
                 OTHER, explain ________________________________________________________________________________
                                            ATTENTION: Effective June1, 2010

     For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
  Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                 for mail back. Thanks you,

**********************************************************************************************************

5.   NAME: MATHESON TRI-GAS, INC. ______________________________________________________________________
     ADDRESS: CT Corporation System located at 1999 Bryan Street, Suite 900, Dallas, Texas 75201 ____________
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): CITATION _________________________________
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                                             CONSTABLE
           XX CIVIL PROCESS SERVER - Authorized Person to Pick-up: Investigative Services of Tampa Phone: 813-964-9159
                 MAIL                                                                   CERTIFIED MAIL
                 PUBLICATION:
                  Type of Publication:    COURTHOUSE DOOR, or
                                          NEWSPAPER OF YOUR CHOICE: ______________________________________
                 OTHER, explain ________________________________________________________________________________
                                            ATTENTION: Effective June1, 2010


                                                                                  Page 2 of 2

S:\FormsLib\Civil Bureau\Civ Fam Intake & Customer Svc\Civintake\Civil Process Request Form                       Rev. 5/7/10
                      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 34 of 42
     For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
  Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                 for mail back. Thanks you,

**********************************************************************************************************

6.   NAME: WESTERN INTERNATIONAL GAS & CYLINDERS, INC. _____________________________________________
     ADDRESS: Denise C. Haugen located at 7173 Highway 159 E., Bellville, Texas 77418 _______________________
     AGENT, (if applicable): ___________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): CITATION _________________________________
     SERVICE BY (check one):
           ATTORNEY PICK-UP                                                             CONSTABLE
           XX CIVIL PROCESS SERVER - Authorized Person to Pick-up: Investigative Services of Tampa Phone: 813-964-9159
                 MAIL                                    _________________________________________________ CERTIFIED MAIL
                 PUBLICATION:
                  Type of Publication:    COURTHOUSE DOOR, or
                                          NEWSPAPER OF YOUR CHOICE: ______________________________________
                 OTHER, explain ________________________________________________________________________________
                                            ATTENTION: Effective June1, 2010

     For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
  Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                 for mail back. Thanks you,

**********************************************************************************************************




ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME: ____ROBERT G. MAY, III_________________________________________ TEXAS BAR NO./ID NO.                                           24090586 __
MAILING ADDRESS: 1715 N Westshore Blvd, Suite 320, Tampa, FL 33607 ___________________________________________
PHONE NUMBER: 813 _____                           849-7200 ________________                     FAX NUMBER: 813 _____ 849-7201 ________________
                               area code                      phone number                                     area code      fax number

EMAIL ADDRESS: RMAY@GSPALAW.COM __________________________________________________________________

     SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
     CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF THE CASE.
     SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES.



INSTRUMENTS TO BE SERVED:                                                                                    PROCESS TYPES:
(Fill In Instrument Sequence Number, i.e. 1st, 2nd, etc.)
                                                                                                             NON WRIT:
ORIGINAL PETITION                                                                                            CITATION
 ______ AMENDED PETITION                                                                                     ALIAS CITATION
 ______ SUPPLEMENTAL PETITION                                                                                PLURIES CITATION
                                                                                                             SECRETARY OF STATE CITATION
                                                                                                             COMMISSIONER OF INSURANCE
COUNTERCLAIM                                                                                                 HIGHWAY COMMISSIONER
 ______ AMENDED COUNTERCLAIM                                                                                 CITATION BY PUBLICATION
 ______ SUPPLEMENTAL COUNTERCLAIM                                                                            NOTICE
                                                                                                             SHORT FORM NOTICE
CROSS-ACTION:
 ______ AMENDED CROSS-ACTION                                                                                 PRECEPT (SHOW CAUSE)
 ______ SUPPLEMENTAL CROSS-ACTION                                                                            RULE 106 SERVICE
                                                                                  Page 1 of 2
S:\FormsLib\Civil Bureau\Civ Fam Intake & Customer Svc\Civintake\Civil Process Request Form                                                Rev. 5/7/10
                      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 35 of 42


THIRD-PARTY PETITION:                                                                           SUBPOENA

 ______ AMENDED THIRD-PARTY PETITION

 ______ SUPPLEMENTAL THIRD-PARTY PETITION                                                       WRITS:

                                                                                                ATTACHMENT (PROPERTY)
INTERVENTION:                                                                                   ATACHMENT (WITNESS)
 ______ AMENDED INTERVENTION                                                                    ATTACHMENT (PERSON)

 ______ SUPPLEMENTAL INTERVENTION


INTERPLEADER                                                                                    CERTIORARI
 ______ AMENDED INTERPLEADER

 ______ SUPPLEMENTAL INTERPLEADER                                                               EXECUTION

                                                                                                EXECUTION AND ORDER OF SALE


                                                                                                GARNISHMENT BEFORE JUDGMENT

INJUNCTION                                                                                      GARNISHMENT AFTER JUDGMENT
MOTION TO MODIFY
                                                                                                HABEAS CORPUS
SHOW CAUSE ORDER                                                                                INJUNCTION
                                                                                                TEMPORARY RESTRAINING ORDER
TEMPORARY RESTRAINING ORDER

                                                                                                PROTECTIVE ORDER (FAMILY CODE)

                                                                                                PROTECTIVE ORDER (CIVIL CODE)



BILL OF DISCOVERY:

     ORDER TO: ______________________________                                                   POSSESSION (PERSON)
                                            (specify)                                           POSSESSION (PROPERTY)
     MOTION TO: _____________________________
                                            (specify)

                                                                                                SCIRE FACIAS

                                                                                                SEQUESTRATION

                                                                                                SUPERSEDEAS




                                                                                  Page 2 of 2

S:\FormsLib\Civil Bureau\Civ Fam Intake & Customer Svc\Civintake\Civil Process Request Form                             Rev. 5/7/10
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 36 of 42                             7/17/2020 8:01 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 44635443
                                                                                                        By: Kenya Kossie
                                                                                               Filed: 7/17/2020 8:01 PM

                                    CAUSE NO. 2020-40426

 CYPRESS TEXAS INSURANCE                                  §   IN THE DISTRICT COURT OF
 COMPANY A/S/O LEONARDO                                   §
 FORTUNO, MARIBEL HERNANDEZ                               §
 MEDELLIN, LUIS MELENDEZ AND                              §
 MERLIN RAMOS,                                            §
     Plaintiff,                                           §
                                                          §      HARRIS COUNTY, TEXAS
 vs.                                                      §
                                                          §
 WATSON VALVE SERVICES, INC.,                             §
 WATSON GRINDING AND                                      §
 MANUFACTURING CO., MATHESON                              §
 TRI-GAS, INC., WESTERN                                   §
 INTERNATIONAL GAS &                                      §
 CYLINDERS, INC., KMHJ, LTD.,                             §
 KMHJ MANAGEMENT COMPANY,                                 §
      Defendants.                                         §       333rd JUDICIAL DISTRCT

                     ORIGINAL ANSWER OF DEFENDANTS
              KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, KMHJ, LTD and KMHJ MANAGEMENT COMPANY, LLC, and subject

to Watson Valve Services, Inc.’s and Watson Grinding and Manufacturing Co.’s bankruptcy

proceedings and Motions to Stay, and any pending Temporary Restraining Orders or Temporary

Injunctions, and files this, their Original Answer to Plaintiff’s Original Petition and would

respectfully show the court and the parties as follows:

                                                I.

                                      GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiff’s petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                    Page 1
RCT/CJR
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 37 of 42



                                                II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants did not operate nor manage a manufacturing business or facility in Houston,

Harris County, Texas. Defendants did not own nor operate a business utilizing propylene or other

such chemicals.

                                                III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants did not operate nor manage

a manufacturing business or facility in Houston, Harris County, Texas. Defendants did not own

nor operate a business utilizing propylene or other such chemicals.

                                                IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                                V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;

§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiff or any other party and any alleged acts or omissions of Defendants,


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                  Page 2
RCT/CJR
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 38 of 42




KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.

                                              VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiff.

                                              VIII.

       Further pleading, Defendants submit Plaintiff’s claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiff further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                               IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the

Eighth Amendment of the United States Constitution. Plaintiff’s claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                Page 3
RCT/CJR
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 39 of 42




                                                X.

        Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiff’s claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as

provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff recover

nothing of and from Defendants, and Defendants be discharged to go hence without delay and

recover their cost, that Plaintiff’s claims and/or causes of action be dismissed, and for such other

and further relief to which Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC may

be justly entitled.

                                                     Respectfully submitted,

                                                     THE SILVERA FIRM
                                                     A Professional Corporation

                                                     BY:     /s/ Robert C. Turner
                                                             Robert C. Turner
                                                             State Bar No. 00791831
                                                             17070 Dallas Parkway, Suite 100
                                                             Dallas, Texas 75248
                                                             Telephone (972) 715-1750
                                                             Facsimile (972) 715-1759
                                                             robertturner@silveralaw.com
                                                             kmhjnotice@silveralaw.com

                                                     ATTORNEYS FOR DEFENDANTS
                                                     KMHJ, LTD., and KMHJ
                                                     MANAGEMENT COMPANY, LLC



ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 4
RCT/CJR
       Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 40 of 42




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 17TH day of July 2020.

  Robert G. May, III, ESQ    may@gsplaw.com
  Groelle & Salmon, P.A.
  1715 N. Westshore Blvd., Suite 320
  Tampa, FL 33607
  gstcourtdocs@gsplaw.com
 Counsel for Plaintiff

                                                          /s/ Robert C. Turner
                                                          Robert C. Turner




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                             Page 5
RCT/CJR
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 41 of 42                                 7/27/2020 3:27 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 44858901
                                                                                                           By: Kenya Kossie
                                                                                                  Filed: 7/27/2020 3:27 PM

                                       CAUSE NO. 2020-40426

CYPRESS TEXAS INSURANCE                  §      IN THE DISTRICT COURT OF
COMPANY a/s/o LEONARDO FORTUNO,          §
MARIBEL HERNANDEZ MEDELLIN,              §
LUIS MELENDEZ and MERLIN RAMOS           §
                                         §
            Plaintiffs,                  §
                                         §
vs.                                      §
                                         §
WATSON VALVE SERVICES, INC.,             §         HARRIS COUNTY, TEXAS
WATSON GRINDING AND                      §
MANUFACTURING CO., MATHESON              §
TRI-GAS, INC., WESTERN                   §
INTERNATIONAL GAS & CYLINDERS,           §
INC., KMHJ, LTD., and KMHJ               §
MANAGEMENT COMPANY, LLC                  §
                                         §
            Defendants.                  §         333rd JUDICIAL DISTRICT
______________________________________________________________________________

           WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND
               MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER
______________________________________________________________________________

       Defendants, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas, Inc.

(collectively, “Defendants”), hereby file their Original Answer as follows:

                                  I.       GENERAL DENIAL

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally deny

each and every claim and cause of action asserted by Plaintiffs and demand strict proof thereof.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 1
ACTIVE 51672573v1
      Case 20-30967 Document 507 Filed in TXSB on 07/29/20 Page 42 of 42




                                  II.   REQUEST FOR RELIEF

       WHEREFORE, Defendants Western International Gas & Cylinders, Inc. and Matheson

Tri-Gas, Inc. respectfully request that Plaintiffs take nothing by reason of their suit against

Defendants, and that the Court grant such other and further relief, at law or in equity, to which

Defendants are justly entitled.



Dated: July 27, 2020                              Respectfully submitted,


                                                  /s/ Mark A. Junell
                                                  Mark A. Junell
                                                  State Bar No. 24032610

                                                  THE JUNELL LAW FIRM, P.C.
                                                  1903 Briarmead Drive
                                                  Houston, Texas 77057
                                                  mark@junellfirm.com

                                                  Attorneys for Defendants Western
                                                  International Gas & Cylinders, Inc. and
                                                  Matheson Tri-Gas, Inc.




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
parties on July 27, 2020 via the Court’s emailing system to all counsel of record.


                                                  /s/ Mark A. Junell
                                                  Mark A. Junell




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 2
ACTIVE 51672573v1
